 


109 HR 1509 IH: To create an inspection program that uses videophone systems at certain points of entry in Florida to satisfy customs and immigration reporting requirements.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1509 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Foley (for himself and Mr. Shaw) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To create an inspection program that uses videophone systems at certain points of entry in Florida to satisfy customs and immigration reporting requirements. 
 
 
1.Short TitleThis Act may be cited as the Recreational Boaters Streamlined Inspection Act. 
2.Program for Videophone Systems at Points of Entry 
(a)Requirement to Establish ProgramThe Secretary of Homeland Security shall establish an inspection program that uses a videophone system at each point of entry specified in subsection (c)— 
(1)through which a master of a recreational vessel may report to an appropriate official of the Department of Homeland Security for purposes of section 433 of the Tariff Act of 1930 (19 U.S.C. 1433); and 
(2)through which a master and the passengers of a recreational vessel may report to an appropriate official of such Department for purposes of satisfying requirements for lawful entry into the United States under immigration laws as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). 
(b)LimitationThe Secretary of Homeland Security shall require that the program established under subsection (a) may be used only in a case in which the master of, and each passenger on, a recreational vessel is a citizen or lawful permanent resident of the United States. 
(c)Points of EntryThe program established under subsection (a) shall be accessible to a master or passenger of a recreational vessel at each of the following points of entry in Florida: 
(1)Sebastian Inlet. 
(2)Fort Pierce Inlet. 
(3)St. Lucie Inlet. 
(4)Jupiter Inlet. 
(5)Lake Worth Inlet. 
(6)Boynton Inlet. 
(7)Boca Raton Inlet. 
(8)Hillsboro Inlet. 
(9)Port Everglades Inlet. 
(10)Bakers Haulover Inlet. 
(11)Miami Harbor Inlet. 
(12)Islamorada. 
(13)Key West. 
(d)Effect on Authority of SecretaryThe program established under subsection (a) shall not affect the authority of the Secretary of Homeland Security to require a master or passenger of a recreational vessel to wait for a customs inspection or to report the arrival of the vessel to the nearest customs facility or such other place as the Secretary may prescribe by regulations.  
(e)DefinitionsIn this Act: 
(1)Recreational VesselThe term recreational vessel means a vessel— 
(A) manufactured for operation, or operated, primarily for pleasure; or  
(B)leased, rented, or chartered to another for the latter's pleasure. 
(2)Videophone SystemThe term videophone system means a system that contains— 
(A)a telephone that has a two-way visual and audio communication link between two people; and 
(B)a video transceiver, monitor, facial camera, and document camera. 
 
